Exhibit 10.1

2011 Executive Officer Compensation

On January 21, 2011, the Compensation Committee of the Board of Directors of
Volterra Semiconductor Corporation (the “Company”) approved certain compensation
matters for its executive officers.

The Compensation Committee did not change base salaries for the executive
officers from existing levels, but did approve: (i) 2011 option grants;
(ii) bonuses under the Company’s 2010 Management Bonus Plan and (iii) additional
performance based bonuses for individual performance in 2010:

 

Name and Title

   2011 Option
Grants      2010
Bonus      Additional
Performance
Bonus  

Jeff Staszak

        

President and Chief Executive Officer

     140,000       $ 346,500       $ 75,000   

Mike Burns

        

Vice President, Finance and Chief Financial Officer

     33,000       $ 150,000      

Bill Numann

        

Senior Vice President, New Product Development

     40,000       $ 141,000       $ 40,000   

Craig Teuscher

        

Senior Vice President, Operations, Mnfg. Eng. & Quality Assurance

     40,000       $ 144,000       $ 30,000   

Tom Truman

        

Vice President, World Wide Sales

     33,000       $ 107,625       $ 25,000   

Under the Company’s standard option grant procedures, these option grants shall
be made on the fourth business day following the release of the Company’s Q4
2010 earnings information.

2011 Non-Employee Director Compensation

On January 21, 2011, the Company’s Board of Directors, upon the recommendation
of the Compensation Committee, revised the cash compensation of the non-employee
directors, to increase the annual cash retainer for the Chairman of the Board of
Directors from $10,000 to $20,000 and to increase the annual cash retainer for
each member of the Board of Directors from $25,000 to $35,000.

Following these approvals, the annual cash retainer for service on the Company’s
Board and Committees shall be:

 

Chairman of the Board of Directors:

   $ 20,000   

Member of Board of Directors:

   $ 35,000   

Member of Audit Committee: *

   $ 7,000   

Member of Compensation Committee: *

   $ 3,500   

Member of Nominating and Governance Committee:*

   $ 2,500   

Audit Committee Chair:*

   $ 15,000   

Compensation Committee Chair:*

   $ 7,000   

Nominating and Governance Committee Chair:*

   $ 5,000   

 

* represents no change from previously approved compensation